Grason, J.',
delivered the opinion of the Court.
After a verdict of conviction in this case, the appellant filed motions for .a new trial and in arrest of judgment, both of which were overruled, and this appeal was taken. The facts which were relied upon by the counsel of the appellant for a reversal of the ruling of the Court below on the motion for a new trial, are contained in a bill of exceptions, and all of them were offered in proof, not during the trial of the indictment, but upon the motion for a new trial. It is very clear that no such bill of exceptions is authorized by law. The Act of 1872, chap. 316, authorizes bills of exceptions in criminal cases as were theretofore practiced within this State in civil cases. In civil cases no bills of exceptions have been ever allowed *461on motions for new trials, and the rulings of Courts upon such motions are entirely within their discretion, and from them no appeal lies to this Court. Sauer vs. Schulenberg, 33 Md., 289; Balto. City Passenger Railway Co. vs. Sewell, 35 Md., 249, 250; Sittig vs. Birkestack, 38 Md., 165; Merrick vs. Balto. & O. R. R. Co., 33 Md., 481. The bill of exceptions not being properly before this Court, and the ruling of the Circuit Court upon the motion for a new trial, not being subject to review by this Court, this appeal, so far as that motion is concerned, must be dismissed. As those rulings, however, involve questions of practice, we have no hesitation in saying that we should affirm them if they were properly before us for review.
(Decided 21st December, 1876.)
The only ground relied on upon the motion in arrest, is that the appellant was not called and did not answer before the verdict was rendered. Whether this be so or not is not shown by the record, and as a. motion in arrest lies only for defects and errors apparent upon the face of the record, and none appears upon the record in this case, the ruling of the Circuit Court upon this motion will be affirmed. We do not mean to say however that even if the record did show that the defendant in an indictment for a misdemeanor, had not been called and had not answered, that the verdict Avould be thereby affected, the decision of that question in this case not being necessary.

Appeal from the ruling of the Circuit Court upon the motion for a new trial dismissed, and on the motion in arrest the ruling is affirmed, and the cause remanded.